World Airlines, Inc., 72 F.3d 754, 756 (9th Cir. 1995) (holding that a post-
                     bankruptcy dismissal will violate the automatic stay "where the decision
                     to dismiss first requires the court to consider other issues presented by or
                     related to the underlying case"); IUFA v. Pan Am. World Airways, Inc.,
                     966 F.2d 457, 459 (9th Cir. 1992) (holding that the automatic stay does not
                     preclude dismissal of an appeal so long as dismissal is "consistent with the
                     purpose of [11 U.S.C. § 362(a)(1)]"). Accordingly, this appeal is dismissed
                     without prejudice to Emery's right to move for reinstatement within 90
                     days of either the lifting of the bankruptcy stay or final resolution of the
                     bankruptcy proceeding.
                                 It is so ORDERED.




                                                                          •

                                                                 Saitta




                     cc:   Hon. Valerie Adair, District Judge
                           Daniel J. Albregts, Ltd.
                           Lawrence J. Semenza, III, P.C.
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    .etia